18-23538-rdd        Doc 1108       Filed 12/10/18 Entered 12/10/18 13:04:46                     Main Document
                                               Pg 1 of 8




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                  :
In re                                                             :    Chapter 11
                                                                  :
SEARS HOLDINGS CORPORATION, et al.,                               :    Case No. 18-23538 (RDD)
                                                                  :
                                        Debtors.1                 :    (Jointly Administered)
                                                                  :


ORDER CLARIFYING THE REQUIREMENT TO PROVIDE ACCESS TO CONFIDENTIAL
OR PRIVILEGED INFORMATION AND APPROVING A PROTOCOL REGARDING
CREDITOR REQUESTS FOR INFORMATION
     Upon the motion, dated November 27, 2018 (the “Motion”)1 of the Official Committee of

Unsecured Creditors (the “Creditors’ Committee”) of Sears Holdings Corporation and its

affiliated debtors and debtors in possession (collectively, the “Debtors”) for entry of an order

(this “Order”), pursuant to sections 105(a), 107(b), and 1102(b)(3)(A) and (B) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9018 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) clarifying the requirements of the Creditors’ Committee to

provide access to confidential or privileged information to creditors and approving a protocol

regarding the same; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§

157(a)-(b) and 1334(b) and the Amended Standing Order of Reference from the United States


1

 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
18-23538-rdd      Doc 1108    Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                             Pg 2 of 8
District Court for the Southern District of New York, dated January 31, 2012; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that it may enter a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and, after due and sufficient notice of the Motion and

the opportunity for a hearing thereon, there being no objections to the requested relief; and no

additional notice or hearing being required; and, after due deliberation, the Court having

determined that the relief requested in the Motion and granted herein is in the best interests of

the Debtors’ estates, their creditors, and other parties in interest, that that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The relief requested in the Motion is granted, effective nunc pro tunc to the

Committee Formation Date, as set forth herein.

        2.      The Creditors’ Committee shall implement the following protocol for providing

access to information for creditors (the “Creditor Information Protocol”) in accordance with

Bankruptcy Code sections 1102(b)(3)(A) and (B):

             a. Privileged and Confidential Information: The Creditors’ Committee shall not be
                required to disseminate to any entity (all references to “entity” herein shall be as
                defined in Bankruptcy Code section 101(15)) (i) without further order of the
                Court, Confidential Information or (ii) any Privileged Information. In addition,

                                                   2
18-23538-rdd    Doc 1108        Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                              Pg 3 of 8
               the Creditors’ Committee shall not be required to provide access to information
               for or solicit comments from any entity that has not demonstrated to the
               satisfaction of the Creditors’ Committee, in its sole discretion, or to the Court,
               that it holds a claim of the kind described in Bankruptcy Code section 1102(b)(3).

         b. Information Obtained Through Discovery: Any information received (formally or
            informally) by the Creditors’ Committee pursuant to Bankruptcy Rule 2004 or in
            connection with any formal or informal discovery in any contested matter,
            adversary proceeding, or other litigation shall not be governed by this Order but,
            rather, by any order governing such discovery. The Creditors’ Committee shall
            not be obligated to provide any information the Creditors’ Committee obtains
            from third parties.

         c. Creditor Information Requests: If a creditor (a “Requesting Creditor”) submits a
            written request to the Creditors’ Committee or the Committee Professionals for
            the Creditors’ Committee to disclose information (an “Information Request”),
            pursuant to Bankruptcy Code section 1102(b)(3)(A), the Creditors’ Committee
            shall, as soon as reasonably practicable, but no more than fifteen (15) days after
            receipt of the Information Request, provide a response to the Information Request
            (a “Response”), including by providing access to the information requested or
            stating the reason(s) why the Creditors’ Committee cannot disclose the
            information requested by such Information Request. If the Response is to deny
            the Information Request because the Creditors’ Committee believes that the
            Information Request implicates Confidential Information or Privileged
            Information that needs not be disclosed, including, but not limited to, (i) pursuant
            to the terms of this Order or otherwise under Bankruptcy Code section
            1102(b)(3)(A), (ii) because such disclosure is prohibited under applicable law,
            (iii) because such information was obtained by the Creditors’ Committee pursuant
            to an agreement to maintain it as confidential, or (iv) that the Information Request
            is unduly burdensome, the Requesting Creditor may, after a good faith effort to
            meet and confer with an authorized representative of the Creditors’ Committee
            regarding the Information Request and the Response, seek to compel such
            disclosure for cause pursuant to a motion. Such motion shall be properly served,
            including on the Debtors and the Committee Professionals, and the hearing on
            such motion shall be noticed and scheduled. Nothing shall preclude the
            Requesting Creditor from requesting (or the Creditors’ Committee objecting to
            such request) that the Creditors’ Committee provide the Requesting Creditor a log

                                               3
18-23538-rdd    Doc 1108       Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                             Pg 4 of 8
               or other index of any information specifically responsive to the Requesting
               Creditor’s request that the Creditors’ Committee deems to be Confidential
               Information or Privileged Information. Further, the Requesting Creditor will be
               permitted to request that the Court conduct an in camera review of information
               that the Creditors’ Committee sets forth in the Response that it cannot share.

         d. Release of Confidential Information of Third Parties: If the Information Request
            implicates Confidential Debtor Information or Confidential Non-Debtor
            Information and the Creditors’ Committee agrees that such request should be
            satisfied, or if the Creditors’ Committee without a third party request wishes to
            disclose such Confidential Information to creditors, the Creditors’ Committee
            may request (a “Demand”) for the benefit of the Debtors’ creditors: (i) if the
            Confidential Information is Confidential Debtor Information, by submitting a
            written request to counsel for the Debtors requesting that such information be
            disclosed; and (ii) if the Confidential Information is Confidential Non-Debtor
            Information, by submitting a written request to such third party and its counsel of
            record (if any), with a copy to the Debtors’ counsel, requesting that such
            information be disclosed. If the Debtors or such other entity do not agree in
            writing within ten (10) days after receipt of the Demand to disclose such
            information, the Creditors’ Committee or the Requesting Creditor may file a
            motion seeking a ruling with respect to the Demand, and the Debtors or such
            other entity, as applicable, may file an objection to such motion on any basis.
            Demands submitted to counsel to the Debtors pursuant to this clause (d) shall be
            submitted by email to: Sunny Singh (sunny.singh@weil.com), Natasha S.
            Hwangpo (natasha.hwangpo@weil.com) and Philip DiDonato
            (philip.didonato@weil.com). The Creditors’ Committee will not be authorized to
            disclose Confidential Debtor Information or Confidential Non-Debtor
            Information absent an agreement in writing from the Debtors (or their
            professional advisors) or such third party, as applicable, or further order of the
            Court.

         e. The Creditors’ Committee (or its members and representatives) will not be
            precluded from discussing commonly-received Confidential Information (and
            sharing analyses or other documents generated by the Creditors’ Committee based
            on such commonly-received Confidential Information) with any other party in
            interest in the Debtors’ chapter 11 cases and/or its advisor(s) that have signed a


                                              4
18-23538-rdd    Doc 1108       Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                           Pg 5 of 8
               confidentiality agreement similar to the confidentiality agreement entered into
               between the Creditors’ Committee and the Debtors or any other party.

       1.      The Creditors’ Committee shall not be required pursuant to Bankruptcy Code

section 1102(b)(3)(A) to provide access to any Confidential Information to any creditor with a

claim of the kind represented by the Creditors’ Committee except as provided in the Creditor

Information Protocol.

       2.      The Creditors’ Committee shall not be required pursuant to Bankruptcy Code

section 1102(b)(3)(A) to provide access to any Privileged Information to any creditor with a

claim of the kind represented by the Creditors’ Committee. Nonetheless, the Creditors’

Committee shall be permitted, but not required, to provide access to Privileged Information or

Confidential Committee Information to any party so long as (a) such Privileged Information or

Confidential Committee Information does not include any Confidential Debtor Information or

Confidential Non-Debtor Information and (b) any relevant privilege is held and controlled solely

by the Creditors’ Committee.

       3.      Nothing in this Order shall diminish or modify the rights and obligations of the

Creditors’ Committee or its members and representatives under the Creditors’ Committee

bylaws or any confidentiality agreement entered into with the Debtors or any other party

(including the Creditors’ Committee’s or its member’s and representative’s rights to disclose




                                                5
18-23538-rdd     Doc 1108    Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                          Pg 6 of 8
Confidential Information as permitted under such confidentiality agreement), which rights and

obligations shall remain in full force and effect notwithstanding any provision of this Order.

       4.      None of the Debtors, the Creditors’ Committee, or any of their respective

directors, officers, employees, members, attorneys, consultants, advisors, and agents (acting in

such capacity) (collectively, the “Exculpated Parties”), shall have to incur any liability to any

entity (including the Debtors and their affiliates) for any act taken or omitted to be taken

pursuant to the Creditor Information Protocol set forth herein; provided, however, that the

foregoing shall not affect the liability of any Exculpated Party protected pursuant to this

paragraph that otherwise would result from any such act or omission to the extent that such act

or omission is determined in a final non-appealable order to have constituted a breach of

fiduciary duty, gross negligence or willful misconduct, including, without limitation, fraud and

criminal misconduct, or the breach of any confidentiality agreement or order. Without limiting

the foregoing, the exculpation provided in this paragraph shall be coextensive with any

Exculpated Party’s qualified immunity under applicable law.

       5.      The Creditors’ Committee is hereby authorized to establish and maintain a

website as described in the Motion.

       6.      The Creditors’ Committee is further authorized to use Prime Clerk LLC (“Prime

Clerk”) in connection with such website for the benefit of creditors. Any costs, expenses, or fees



                                                  6
18-23538-rdd      Doc 1108  Filed 12/10/18 Entered 12/10/18 13:04:46 Main Document
                                          Pg 7 of 8
charged by Prime Clerk on account of such website will be included in the invoices submitted by

Prime Clerk to the Debtors pursuant to the Order Pursuant to 11 U.S.C. § 105(a), 28 U.S.C. §

156(c), and Local Rule 5075-1 Appointing Prime Clerk LLC as Claims and Noticing Agent for

the Debtors [ECF No. 113] and shall be paid according to the procedures therein.

        7.      Nothing in this Order shall expand, restrict, affirm, or deny the right or obligation,

if any, of the Creditors’ Committee to provide access or not provide access to any information of

the Debtors to any party except as explicitly provided herein.

        8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


9.
Dated: December 10, 2018

        White Plains, New York                        /s/ Robert D. Drain
                                                      THE HONORABLE ROBERT D. DRAIN

                                                      UNITED STATES BANKRUPTCY JUDGE
1

 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation
(3116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680);
ServiceLive Inc. (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home
Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA
Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private
Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears
Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance
Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears
Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto
Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big


                                                     7
18-23538-rdd      Doc 1108      Filed 12/10/18 Entered 12/10/18 13:04:46                Main Document
                                            Pg 8 of 8
Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart
of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915);
MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE,
Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC
(9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




                                                    8
